 Case 18-31342           Doc 10     Filed 12/10/18 Entered 12/10/18 11:57:40                 Desc Main
                                      Document     Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF GEORGIA
                                      ATHENS DIVISION

IN RE:

LYNN HENDRICKS, JR.                                                CASE NO: 18-31342-JPS
LISA MOON HENDRICKS
      DEBTOR(S)
                                                                   CHAPTER 13
LYNN HENDRICKS, JR.
LISA MOON HENDRICKS
      MOVANT(S)

VS.

LVNV FUNDING LLC
AS ASSIGNEE TO CREDIT ONE BANK, N.A.
     RESPONDENT

                                                  NOTICE OF MOTION

         LYNN HENDRICKS, JR. AND LISA MOON HENDRICKS HAVE FILED DOCUMENTS
         WITH THE COURT TO AVOID A JUDICIAL LIEN.

         YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
         discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
         an attorney, you may wish to consult one. If not served with this notice in accordance with
         the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion
         may be obtained upon written request to counsel for the Movant (identified below) or at
         the Clerk’s office.

         If you do not want the court to grant the motion, or if you want the court to consider your views
         on the motion, then you or your attorney shall file with the court a written objection or response
         on or before    December 31, 2018                          . If you are receiving this notice by
         mail, you may add 3 days to the response date state above. The objection or response should be
         sent to:

         Clerk, U. S. Bankruptcy Court
         Middle District of Georgia
         P. O. Box 1957
         Macon, Georgia 31202

                 If an objection or response is filed, a hearing on the motion shall be held on:

                                        January 16, 2019 at 2:00 p.m.
           at US Courtroom-Athens, US Post OfficeBuilding, 115 E. Hancock Avenue, Athens, GA
                                                 30601
Case 18-31342       Doc 10      Filed 12/10/18 Entered 12/10/18 11:57:40                 Desc Main
                                  Document     Page 2 of 6



    If you mail your response or objection to the court for filing, you shall send it early enough so the
    court will receive the objection or response on or before the response date stated above.

    Any response or objection shall also be served on the movant.

    If you or your attorney does not take these steps, the court may decide that you do not
    oppose the relief sought in the motion and may enter an order granting relief.

    This notice is sent by the undersigned pursuant to LBR 9007-1(c) and LBR 9004-1(c)(5)(B).

    Dated this      10th     day of December          , 2018.

                                                       /S/ CHRIS R. MORGAN
                                                      CHRIS R. MORGAN
                                                      ATTORNEY FOR MOVANT(S)
                                                      STATE BAR NO: 522102
                                                      1090-C Founders Blvd
                                                      Athens, GA 30606
                                                      (706)548-7070
                                                      (706)613-2089(fax)
                                                      Email: chrismgn@bellsouth.net
  Case 18-31342          Doc 10    Filed 12/10/18 Entered 12/10/18 11:57:40              Desc Main
                                     Document     Page 3 of 6


                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION


IN RE:

Lynn Hendricks, Jr.                                             Case No: 18-31342-jps
Lisa Moon Hendricks
      Debtor(s)
                                                                Chapter 13
Lynn Hendricks, Jr.
Lisa Moon Hendricks
      Movant(s)

vs.

LVNV Funding LLC
As Assignee to Credit One Bank, N.A.
       Respondent


                                     MOTION TO AVOID LIEN

         NOW COME the Debtor(s) in said matter and in support of their Motion shows the Court

the following, to wit:

         1.   Prior to the filing of the Debtor(s) Petition for relief, the Respondent obtained a

money judgment against the Debtors(s) in the Magistrate Court of Clarke County, Georgia,

case number MC-01-CV-CV-17-1134.

         2. Said judgment constitutes a judicial lien on all of the real and personal property of the

Debtor(s).

         3. There is no equity in any of the Debtors' property that cannot otherwise be exempted.

         4. The existence of said creditor's lien on said real and personal property impairs

exemptions in all of the Debtors' real and personal property to which the debtor(s) would be

entitled under Georgia Law.
  Case 18-31342         Doc 10   Filed 12/10/18 Entered 12/10/18 11:57:40            Desc Main
                                   Document     Page 4 of 6


       WHEREFORE, the debtor(s) moves this court to enter an order avoiding said judicial lien

on debtor(s) real and personal property, and for such other and further relief as the court may

seem just and proper.


                                                      /S/ CHRIS R. MORGAN
                                                     CHRIS R. MORGAN
                                                     ATTORNEY FOR MOVANT(S)
                                                     STATE BAR NO: 522102
                                                     1090-C Founders Blvd
                                                     Athens, GA 30606
                                                     (706)548-7070
                                                     (706)613-2089(fax)
                                                     Email: chrismgn@bellsouth.net
  Case 18-31342       Doc 10       Filed 12/10/18 Entered 12/10/18 11:57:40          Desc Main
                                     Document     Page 5 of 6


                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION

In the Matter of:
Lynn Hendricks, Jr.                                          Case No: 18-31342-jps
Lisa Moon Hendricks
        Debtor(s)                                            Chapter 13

                                   CERTIFICATION OF SERVICE

       I, named below, certify that I am, and at all times hereinafter mentioned was, more than

18 years of age, and that on the       10th   day of         December      , 2018, I served a

copy of the within Motion and Notice on the party (parties) listed below. Those not served by

electronic means by the Court’s electronic filing system have been served by U.S. First Class

Mail and/or Certified Mail.

Camille Hope(by ECF)

LVNV Funding LLC
P.O. Box 10497
Ste 110, MS 576
Greenville SC 29603-0497

C T Corporation System
Registered Agent
75 Beattie Place
Greenville, SC 29601

Stenger & Stenger PC
2618 East Paris Avenue
Grand Rapids, MI 49546

                                                        /S/ CHRIS R. MORGAN
                                                       CHRIS R. MORGAN
                                                       ATTORNEY FOR MOVANT(S)
                                                       STATE BAR NO: 522102
                                                       1090-C Founders Blvd
                                                       Athens, GA 30606
                                                       (706)548-7070
                                                       (706)613-2089(fax)
                                                       Email: chrismgn@bellsouth.net
Case 18-31342   Doc 10   Filed 12/10/18 Entered 12/10/18 11:57:40   Desc Main
                           Document     Page 6 of 6
